DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The previous Office action is vacated/withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claims 2 and 13, the phase “the curvature” lacks antecedent basis rending the claims indefinite.
Claim 15 is incomplete rendering the claim indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 11 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL titled “Deck Clips | Adams Maufacturing” (hereinafter “Adams”)
Regarding claims 1 and 12, Adams discloses a shell casing receiver (see the image reproduced below with examiner’s annotations) comprising of: 


    PNG
    media_image1.png
    528
    638
    media_image1.png
    Greyscale

	Regarding claims 2, 13 and 14, Adams further discloses wherein the arm member substantially follows the curvature of the crown segment of the horseshoe member (see Fig above).
	Regarding claims 3, 4 and 6, Adams further discloses a hollow bulbous end (annotated) at each terminal end of said horseshoe member, both bulbous ends pointing inward.
	Regarding claim 11, Adams further discloses wherein a terminal end of said arm member is configured with a hook extension (annotated).
Claims 1, 7, 8, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,562,484 B2 to Kim (“Kim”)
Regarding claims 1, 12 and 16, Kim discloses a shell casing receiver (see Fig. 3) comprising of: 
30 and an arm member 80 wherein said arm member extends from a crown segment/haunch 22 of said horseshoe member so that there is an inlet 82 between said horseshoe member and said arm member,
a sleeve 18 (see Fig. 2) being adapted for threading within said inlet.

    PNG
    media_image2.png
    395
    504
    media_image2.png
    Greyscale

	Regarding claim 7, Kim further discloses wherein at least one terminal end 33, 41 of said horseshoe member is substantially triangular, wherein an apex of said triangular terminal end faces said other terminal end of said horseshoe member (see Fig. 3 above).
	Regarding claim 8, Kim further discloses wherein said horseshoe member 30 is configured with a mounting member 50 that extends from an inner edge of said crown segment 22, wherein a bottom end of said mounting member is flat (see Fig. 3 above) and extends from a rear end (the left end as oriented in Fig. 3 above) of an inner edge (the inner surface of element 32) of said horseshoe member 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US D361,506 to Rumpel (“Rumpel”).
Regarding claim 5, Adams is silent regarding wherein the bulbous end is solid. However, Rupel discloses an apparatus in the same field of endeavor having a horseshoe member with solid bulbous end (see Fig. 3 reproduced below with annotations). Further, it has been held that a change in shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, there is no disclosure of the significance of having a solid bulbous end. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Adams to have a solid bulbous end, as taught by Rumpel, as a matter of routine design choice.

    PNG
    media_image3.png
    567
    214
    media_image3.png
    Greyscale

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of US D564,347 to Limber (“Limber”).
Regarding claim 7, Adams is silent regarding wherein at least one terminal end of said horseshoe member is substantially triangular, wherein an apes of said triangular terminal end faces said other terminal end of said horseshoe member. However, Limber discloses an apparatus in the same field of endeavor having a horseshoe member (leftmost portion of the device shown in Fig. 2) having at least one triangularly shaped at a terminal end thereof (circled below), an apex thereof facing the other terminal end of the horseshoe member. Further, it has been held that a change in shape of a device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In this case, there is no disclosure of the significance of the triangular shaped end as claimed. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Adams to have a solid bulbous end, as taught by Limber, to predictably provide an improved gripping structure at the end of the horse member.

    PNG
    media_image4.png
    526
    525
    media_image4.png
    Greyscale

Conclusion
US 8,650,794 B2 to Swan et al. and US 8,839,546 B2 to Taylor are cited as representing state of the art firearm clips having features relevant to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641